                                                   Case 3:21-cv-00283-MMD-CLB Document 18 Filed 09/21/21 Page 1 of 4




                                               1 Gregory H. King
                                                 Nevada Bar No. 7777
                                               2 gking@kingdurham.com
                                                 Matthew L. Durham
                                               3 Nevada Bar No. 10342
                                                 mdurham@kingdurham.com
                                               4 KING & DURHAM PLLC
                                                 6385 S. Rainbow Blvd., Suite 220
                                               5 Las Vegas, Nevada 89118
                                                 Telephone: (702) 833-1100
                                               6 Facsimile: (702) 833-1107

                                               7 Attorneys for Defendant
                                                 LENNAR RENO, LLC dba LENNAR HOMES
                                               8

                                               9                              UNITED STATES DISTRICT COURT
                                              10                                      DISTRICT OF NEVADA
                                              11

                                              12 SALVADOR A. ONAS, III & HEATHER R.                  Case No.: 3:21-cv-00283-MMD-CLB
6385 S. RAINBOW BLVD., SUITE 220




                                                 ONEAL-ONAS; LATRICIA LORD; NICOLE
   LAS VEGAS, NEVADA 89118




                                              13 PAPKE aka NICOLE VANVALKENBURG,
                                                                                                     STIPULATION AND ORDER TO STAY
                             (702) 833-1100




                                                 individually, as husband and wife,
                                              14                                                     CASE PENDING ARBITRATION
                                                                 Plaintiffs,
                                              15
                                                        v.
                                              16
                                                 LENNAR RENO, LLC dba LENNAR
                                              17
                                                 HOMES; ROES 1-10; and DOES 1-10.
                                              18
                                                                 Defendants.
                                              19

                                              20          Plaintiffs Salvador A. Onas, III et al. (“Plaintiffs”) and Defendant Lennar Reno, LLC

                                              21 (“Lennar Reno”) (collectively, the “Parties”), by and through their counsel of record, hereby

                                              22 stipulate and agree as follows:

                                              23                                             RECITALS

                                              24          A.     Plaintiffs entered into purchase and sale agreements (“PSAs”) with Lennar Reno

                                              25 to purchase certain residences located in the Casa Bella at Damonte Ranch development in Reno,

                                              26 Nevada (the “Subject Properties”).

                                              27 ///

                                              28 ///
                                                   Case 3:21-cv-00283-MMD-CLB Document 18 Filed 09/21/21 Page 2 of 4




                                               1           B.     The PSAs set forth certain dispute-resolution procedures and requirements,

                                               2 including a requirement for claims regarding the Subject Properties to proceed to binding

                                               3 arbitration.

                                               4           C.     On or around September 21, 2020, Plaintiffs began forwarding notices of

                                               5 constructional defects to Lennar Reno regarding the Subject Properties. On May 18, 2021,

                                               6 Plaintiffs filed a complaint against Lennar Reno entitled Onas, et al., v. Lennar Reno LLC, et al.,

                                               7 Washoe County, case no.: CV21-00932.

                                               8           D.     On June 24, 2021, Lennar Reno removed the Onas action to the U.S. District

                                               9 Court of Nevada (the “Court”), and it was assigned case number 3:21-cv-00283-MMD-CLB
                                              10 (ECF No. 1) (the “Litigation”).

                                              11           E.     Lennar Reno demanded that Plaintiffs arbitrate their claims regarding the Subject
                                              12 Properties.
6385 S. RAINBOW BLVD., SUITE 220
   LAS VEGAS, NEVADA 89118




                                              13           F.     After meeting and conferring over the arbitration agreements, the posture of the
                             (702) 833-1100




                                              14 Litigation, and the arbitration procedures and protocol that they believe are best for the efficient

                                              15 arbitration and possible early resolution of the claims, the Parties agreed to arbitrate Plaintiffs’

                                              16 claims regarding the Subject Properties pursuant to an Arbitration Protocol Agreement entered

                                              17 into by the Parties.

                                              18           G.     The Parties recognize that this action must be stayed pending the arbitration

                                              19 proceedings. The Federal Arbitration Act provides that courts “shall … stay the trial of the action

                                              20 until such arbitration has been had.” 9 U.S.C. § 3. Nevada’s Uniform Arbitration Act similarly

                                              21 provides that, “[i]f the court orders arbitration, the court on just terms shall stay any judicial

                                              22 proceeding that involves a claim subject to the arbitration.” NRS 38.221(7).

                                              23           H.     The Parties further recognize that refusing to stay a case pending arbitration is a

                                              24 reversible error. See AJS Const., Inc. v. Pankopf, No. 60729, 2013 WL 5445188, at *1 (Nev. Sept.

                                              25 25, 2013) (district court was required to stay judicial proceeding pending arbitration; thus, order

                                              26 dismissing complaint was reversed); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr.

                                              27 Corp., 460 U.S. 1, 26 (U.S. 1983) (“[S]tate courts, as much as federal courts, are obliged to grant

                                              28 ///


                                                                                                     -2-
                                                   Case 3:21-cv-00283-MMD-CLB Document 18 Filed 09/21/21 Page 3 of 4




                                               1 stays of litigation under § 3 of the Arbitration Act.”); 6 C.J.S. Arbitration § 54 (“[T]he stay

                                               2 pursuant to the FAA is mandatory, and there is no discretion to deny it.”).

                                               3                                            AGREEMENT

                                               4          THEREFORE, the Parties hereby STIPULATE AND AGREE to the following:

                                               5          1. The Litigation is to be stayed pending the outcome of the arbitration proceedings.

                                               6          IT IS SO STIPULATED.

                                               7

                                               8 DATED: September 20, 2021                   MADDOX, SEGERBLOM AND CANEPA, LLP

                                               9
                                              10
                                                                                             By           /s/ Eva G. Segerblom
                                              11                                                   Eva G. Segerblom
                                                                                                   Nevada Bar No. 10749
                                              12                                                   Ardea G. Canepa- Rotoli
6385 S. RAINBOW BLVD., SUITE 220




                                                                                                   Nevada Bar No. 12345
   LAS VEGAS, NEVADA 89118




                                              13                                                   10403 Double R Blvd
                                                                                                   Reno, Nevada 89521
                             (702) 833-1100




                                              14
                                                                                                   Attorneys for Plaintiffs
                                              15

                                              16 DATED: September 20, 2021                   KING & DURHAM PLLC
                                              17

                                              18
                                                                                             By            /s/ Gregory H. King
                                              19                                                   Gregory H. King
                                                                                                   Nevada Bar No. 7777
                                              20                                                   Matthew L. Durham
                                                                                                   Nevada Bar No. 10342
                                              21                                                   6385 S. Rainbow Blvd., Suite 220
                                                                                                   Las Vegas, Nevada 89118
                                              22                                                   Tel. (702) 833-1100
                                              23
                                                                                                   Attorneys for Defendant
                                              24                                                   LENNAR RENO, LLC dba LENNAR HOMES

                                              25

                                              26

                                              27

                                              28


                                                                                                   -3-
                                                   Case 3:21-cv-00283-MMD-CLB Document 18 Filed 09/21/21 Page 4 of 4




                                               1                                              ORDER

                                               2        The Court having reviewed the Parties’ Stipulation to Stay Case Pending Arbitration and

                                               3 good cause appearing, hereby ORDERS as follows:

                                               4         1. The Parties’ Stipulation is approved;

                                               5         2. The Plaintiffs shall arbitrate their claims against Lennar Reno concerning the Subject

                                               6            Properties, and shall not litigate those claims in Court; and

                                               7         3. This Litigation shall be stayed pending the outcome of the arbitration.

                                               8        IT IS SO ORDERED.

                                               9
                                                        September 21, 2021
                                              10 Dated: __________________                    ____________________________________
                                                                                              UNITED STATES DISTRICT JUDGE
                                              11

                                              12
6385 S. RAINBOW BLVD., SUITE 220
   LAS VEGAS, NEVADA 89118




                                              13
                             (702) 833-1100




                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28


                                                                                                 -4-
